Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 1 of 7 PageID #: 774



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


  CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                         Case No. 3:20-cv-1455-TAD-KDM

          v.                                              Judge Terry A. Doughty

  CENTERS FOR DISEASE CONTROL AND                         Magistrate Judge Kayla D. McClusky
  PREVENTION, et al.,

      Defendants.


                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                      APPEAL FROM ORDER OF MAGISTRATE JUDGE

         In January, Plaintiffs appealed to the United States Court of Appeals for the Fifth Circuit from

 this Court’s order denying their motion for a preliminary injunction. See generally Chambless Enters.,

 LLC v. Walensky, No. 21-30037 (5th Cir.). Plaintiffs have moved without objection to expedite the

 appeal, and the appeal is fully briefed. At the same time, the Centers for Disease Control and

 Prevention (CDC) Order that Plaintiffs challenge is currently scheduled to expire on June 30, 2021—

 a mere thirty-six days from now.

         Against that backdrop, the question for this Court is whether Magistrate Judge McClusky

 committed clear error when she ruled last month that this case should be stayed pending resolution

 of Plaintiffs’ Fifth Circuit appeal. See Fed. R. Civ. P. 72(a) (district court must “modify or set aside

 any part of the order that is clearly erroneous or is contrary to law”); see also Blue v. Hill, No. 10-2269,

 2014 WL 2217334, at *2 (N.D. Tex. May 29, 2014) (review under Rule 72(a) is “highly deferential”).

 She did not. All parties agree on the governing legal principles, and Plaintiffs concede on the first

 page of their brief that “there may be reasons in some cases to stay district court proceedings” pending

 an interlocutory appeal. ECF No. 53 (“Appeal”) at 1. Plaintiffs merely disagree with how Judge

                                                      1
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 2 of 7 PageID #: 775



 McClusky exercised her discretion in weighing the relevant factors. Even if this Court might have

 chosen to weigh those factors differently, that would not suffice to disturb Judge McClusky’s order.

          In any case, Plaintiffs’ arguments fail under any standard of review. Even if it were possible

 for the parties to complete merits briefing by June 30, that would simply shift the burden to this Court

 to begin drafting an opinion that could be rendered moot by either the Order’s expiration or the entry

 of a Fifth Circuit opinion. Plaintiffs have no judicially cognizable interest in obtaining an opinion for

 its own sake, and there is no justification for wasting the parties’ and the Court’s resources on

 unnecessary and duplicative motions practice. The Court should therefore continue to await a ruling

 from the Fifth Circuit before proceeding further.

                                   RELEVANT BACKGROUND

          On September 4, 2020, CDC issued an Order temporarily halting certain residential evictions

 to prevent the further spread of COVID-19. See 85 Fed. Reg. 55292 (Sept. 4, 2020).1 On November

 12, 2020, Plaintiffs filed a complaint challenging that Order on various statutory and constitutional

 grounds. See ECF No. 1. They filed a motion for a preliminary injunction on the same day. See ECF

 No. 5.

          On December 22, 2020, the Court denied Plaintiffs’ preliminary injunction motion in a lengthy

 and thorough opinion in which it found for Defendants on all four of the preliminary injunction

 factors. See ECF Nos. 35, 36. The Court’s ruling included an extended discussion of why Plaintiffs

 were unlikely to succeed on the merits. See ECF No. 35 at 5–24. On January 22, 2021, Plaintiffs filed



     1
      The CDC Order was originally set to expire on December 31, 2020. See 85 Fed. Reg. at 55297.
 On December 27, 2020, the President signed into law an Act of Congress extending the Order until
 January 31, 2021. See Consolidated Appropriations Act, 2021, Pub. L. No. 116-260, div. N, tit. V,
 § 502, 134 Stat. 1182, 2079 (2020). On January 29, 2021, the CDC Director issued a new Order
 extending and superseding the September 4, 2020 Order. See 86 Fed. Reg. 8020 (Feb. 3, 2021). That
 Order was scheduled to expire on March 31, 2021, id. at 8025, but in late March, CDC extended the
 Order through June 30, 2021, “subject to revision based on the changing public health landscape.” 86
 Fed. Reg. 16731, 16738 (Mar. 31, 2021).
                                                     2
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 3 of 7 PageID #: 776



 an interlocutory appeal to the Fifth Circuit. See ECF No. 42; see also 28 U.S.C. § 1292(a)(1).

         On February 29, 2021, Defendants moved to stay this case pending disposition of Plaintiffs’

 appeal to the Fifth Circuit. See ECF No. 44. The Court referred the motion to Judge McClusky, who

 granted it on April 19, 2021. See ECF No. 52 (“Stay Order”). As Judge McClusky explained,

 Defendants “would face a hardship if they had to simultaneously defend an appeal that includes an

 evaluation of the case on the merits and defend the case on the merits in district court,” id. at 3;

 Plaintiffs would not be prejudiced by a stay, especially because “there is no guarantee that the Plaintiffs

 would receive a final decision prior to the June 30, 2021, expiration of the eviction moratorium” if the

 case were not stayed, id. at 4; and the interests of judicial economy favor a stay because “the Fifth

 Circuit’s ruling on the district court’s denial of the preliminary injunction will be informative and

 instructive to the district court on the merits of the case,” id. at 6. Plaintiffs took all fourteen days

 available under the Federal Rules, see Fed. R. Civ. P. 72(a), and then appealed Judge McClusky’s

 decision to this Court, see Appeal.

         In the meantime, litigation in the Fifth Circuit has been proceeding apace: the appeal is fully

 briefed, and Plaintiffs have moved without objection to expedite the appeal. See generally Chambless

 Enters., LLC v. Walensky, No. 21-30037 (5th Cir. 2021).

                                              ARGUMENT

         Plaintiffs, Defendants, and Judge McClusky all agree on the governing law: a district court has

 broad discretion to stay cases on its docket, and relevant factors to be weighed include prejudice to

 Plaintiffs, prejudice to Defendants, and judicial economy. Compare Stay Order at 3-6, with Appeal at

 4-10. Rather than suggest that Judge McClusky misapplied controlling authority, Plaintiffs simply

 quibble with how she exercised her discretion. That is insufficient, for the clear error standard is not

 satisfied unless this Court is “left with the definite and firm conviction that a mistake has been

 committed.” Jauch v. Nautical Servs., Inc., 470 F.3d 207, 213 (5th Cir. 2006) (quoting Anderson v. City of

                                                     3
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 4 of 7 PageID #: 777



 Bessemer, 470 U.S. 564, 573 (1985)). Indeed, “[f]or issues that are committed by law to a judge’s

 discretion . . . the magistrate’s rulings are reviewed for abuse of discretion.” J.M. Smith Corp. v. Ciolino

 Pharmacy Wholesale Distribs., LLC, No. 10-1483, 2012 WL 5938217, at *1 (E.D. La. Nov. 27, 2012).

 And in any case, Plaintiffs’ arguments fail under any standard of review.

         First, a stay will not meaningfully prejudice Plaintiffs, contra Appeal at 4-7, which perhaps

 explains why they waited the full fourteen days available to them to seek review of Judge McClusky’s

 ruling. Indeed, every court to consider the issue has ruled, like this Court, that the eviction moratorium

 does not cause landlords irreparable harm. See Order, KBW Inv. Props. LLC v. Azar, ECF No. 16, No.

 20-4852 (S.D. Ohio Sept. 25, 2020); Brown v. Azar, 497 F. Supp. 3d 1270 (N.D. Ga. 2020), appeal filed,

 No. 20-14210 (11th Cir. Nov. 9, 2020), mot. for inj. pending appeal denied, No. 20-14210 (11th Cir. Dec.

 17, 2020); Tiger Lily LLC v. HUD, No. 20-2692, --- F. Supp. 3d ----, 2020 WL 7658126 (W.D. Tenn.

 Nov. 6, 2020); Dixon Ventures, Inc. v. HHS, No. 20-1518, 2021 WL 1604250 (E.D. Ark. Apr. 23, 3021).2

 Plaintiffs continue to argue that a stay may prevent them from receiving a merits decision from this

 Court if the Order expires by its own terms, see Appeal at 5, but Plaintiffs have no judicially cognizable

 interest in obtaining an opinion for its own sake. To the contrary, if the Order were to expire on its

 own terms, that would simply mean that Plaintiffs obtained the relief they sought without the need



     2
       On May 6, 2021, Plaintiffs filed a notice of supplemental authority advising the Court of the
 district court’s decision in Alabama Association of Realtors v. HHS, --- F. Supp. 3d ----, 2021 WL 1779282
 (D.D.C. May 5, 2021), which held that the eviction moratorium exceeded CDC’s statutory authority.
 See ECF No. 57. The Alabama Association of Realtors court issued an immediate administrative stay of
 its own ruling, and on May 14, 2021, it stayed its ruling pending appeal. See Alabama Association of
 Realtors v. HHS, --- F. Supp. 3d ----, 2021 WL 1946376 (D.D.C. May 14, 2021). In staying its ruling,
 the court noted that many financial losses suffered by landlords would be recoverable: “the CDC
 Order itself does not excuse tenants from making rental payments,” and “Congress also has taken
 steps to provide financial relief to tenants and landlords through the Consolidated Appropriations Act
 and the American Rescue Plan Act.” Id. at *5 (citations omitted). The Court further held that “the
 magnitude of these additional financial losses is outweighed by the Department’s weighty interest in
 protecting the public.” Id. The Alabama Association of Realtors plaintiffs’ motion to vacate the stay is
 now pending before the D.C. Circuit. See generally Alabama Association of Realtors v. HHS, No. 21-5093
 (D.C. Cir.).
                                                      4
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 5 of 7 PageID #: 778



 for judicial intervention.

         In any case, as Judge McClusky correctly noted, it was not clear that this Court could have

 issued a final decision by June 30 even if she had denied Defendants’ stay motion when she ruled on

 April 19. See Stay Order at 4. If the Court were to reverse Judge McClusky’s decision now, more than

 a month later, there would be significantly less chance of the Court’s doing so. While CDC retains

 the authority to extend the Order beyond its current expiration date if public health conditions require

 it, see 86 Fed. Reg. at 16738, Plaintiffs offer only their own speculation that the CDC will do so. See

 Appeal at 5. Nor do Plaintiffs provide any basis for their speculation that the Fifth Circuit is unlikely

 to rule before late July, see Appeal at 5.3

         Second, there is hardship to Defendants in overturning Judge McClusky’s ruling and requiring

 them to brief the merits while the Fifth Circuit simultaneously considers this case. While it is true that

 Defendants are litigating challenges to the CDC Order in numerous cases across the country, see

 Appeal at 8, no two cases are identical: they arise in different circuits, present different claims, and

 rely on different authorities. Under any circumstances, litigating a complicated administrative law case

 that challenges an important public health directive requires the expenditure of significant resources

 from both CDC and the Department of Justice. And it would be extraordinarily inefficient in light of

 the significant possibility of the parties’ briefing being rendered moot by either the Order’s expiration

 or the entry of a Fifth Circuit opinion.

         Third and finally, Plaintiffs overlook the significant wasted judicial effort that could follow if




     3
       Plaintiffs note that the Fifth Circuit might not address the merits, and instead address only
 irreparable harm. See Appeal at 3, 6. Because irreparable harm is a necessary but not sufficient
 condition to warrant the entry of a preliminary injunction, see, e.g., Tate v. Am. Tugs, Inc., 634 F.2d 869,
 870 (5th Cir. 1981), the only scenario in which the Fifth Circuit could exclusively address irreparable
 harm is if it affirmed this Court’s denial of a preliminary injunction. The possibility that the Fifth
 Circuit might agree with this Court that Plaintiffs are not facing irreparable harm is hardly a reason
 for this Court to rush to decide the merits.
                                                      5
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 6 of 7 PageID #: 779



 the Court lifted the stay. To be sure, it is theoretically possible to imagine a scenario in which the

 parties completed extraordinarily expedited briefing while the Order remained in effect and before the

 Fifth Circuit ruled. In such a scenario, the Court would then have to rush to review the briefing and

 begin drafting an opinion—only to have that effort likely wasted by either the expiration of the Order

 or the entry of a Fifth Circuit opinion. Federal courts do not have unlimited resources, and there is

 no reason for this Court to spend its limited time under these circumstances.

                                          CONCLUSION

        The Court should deny Plaintiffs’ appeal of Judge McClusky’s order.


 Dated: May 25, 2021                                   Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       ERIC BECKENHAUER
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Steven A. Myers
                                                       STEVEN A. MYERS
                                                       Senior Trial Counsel (NY Bar No. 4823043)
                                                       LESLIE COOPER VIGEN
                                                       Trial Attorney (DC Bar No. 1019782)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       Tel: (202) 305-8648
                                                       Fax: (202) 616-8470
                                                       E-mail: Steven.A.Myers@usdoj.gov

                                                       Counsel for Defendants




                                                   6
Case 3:20-cv-01455-TAD-KDM Document 58 Filed 05/25/21 Page 7 of 7 PageID #: 780




                                   CERTIFICATE OF SERVICE

         I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

 which will automatically notify all counsel of record.


 Dated: May 25, 2021


                                                      /s/ Steven A. Myers
